DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with multiple components described as a “unit”: “receiving unit”, “setting unit”, “determining unit”, “suppressing unit”.  The term "unit" is considered to be a generic placeholder, equivalent to a means-plus-function limitation.  Thus, all components are treated under 35 U.S.C. 112(f) since the claimed limitations are described in terms of their function and not their mechanical structure.
While these components are supported throughout the specification, the specification fails to set forth the exact structure, or equivalent thereof, that corresponds to the claimed function.  
"If the specification is not clear as to the structure that the patentee intends to correspond to the claimed function, then the patentee has not paid the price for use of the convenience of broad claiming afforded by 112, sixth paragraph (now 35 U.S.C. 112(f)) but is rather attempting 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All other claims descendent therefrom or independent are likewise rejected do to dependency and/or further recitations of the generic placeholder.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cullinane (US 2014/0156133).
Regarding claims 1 and 14, as best understood, Cullinane discloses an in-vehicle driving assistance apparatus (autonomous driving system 100 in a moveable body; Cullinane at 0029) that can execute driving assistance on the basis of any one of a plurality of control modes (vehicle computer configured to switch vehicle driving assistance between autonomous and manual; Cullinane at abstract) having mutually-different degrees of driving assistance (plurality of modes between manual and fully autonomous; Cullinane at 0002), and that can be installed in a vehicle along with a control apparatus which is configured to make a transition instruction on 
A receiving unit configured to receive the transition instruction from the control apparatus of the control mode (computer 110 receives user request to switch modes; Cullinane at 0035, 0062).
A setting unit configured to set the control mode based on the transition instruction (computer 110 can grant request to switch modes; Cullinane at 0062).
A determining unit configured to determine whether or not a transition scheme for the control mode indicated by the transition instruction has a pre-registered detail (computer 110 configured to determine if predetermined conditions are met to implement or prevent transition; Cullinane at 0062-0066).
A suppressing unit configured to suppress the setting of the control mode by the setting unit when the transition scheme for the control mode indicated by the transition instruction does not have the pre-registered detail (if predetermined conditions are not met for mode transition, mode transition will be suppressed; Cullinane at 0062-0066).
Wherein the pre-registered detail indicates a permissive condition pertaining to a time required to transition from one of the plurality of control modes to another control mode (transition suppression/allowance can be a function of estimated transition time; Cullinane at 0005).
Wherein the receiving unit further receives the signal from the in-vehicle apparatus before the transition instruction from the control apparatus, and the determining unit makes the determination on the basis of an amount of time that has passed from when the 

Regarding claim 2, as best understood, Cullinane discloses wherein the driving assistance apparatus is installed in a vehicle along with a predetermined in-vehicle apparatus, and the transition instruction is an instruction signal based on an output signal from the in-vehicle apparatus (user input 150 is a part of the vehicle; Cullinane at Fig. 1, 0035, 0062).

Regarding claim 3, as best understood, wherein the in-vehicle apparatus includes an information obtaining apparatus that obtains information indicating a travel environment of the vehicle, and the transition instruction is an instruction signal based on a result of the obtaining by the information obtaining apparatus (transition will be allowed if certain detected environmental conditions are met; Cullinane at 0064).

Regarding claim 4, as best understood, Cullinane discloses wherein the in-vehicle apparatus includes a monitoring apparatus that monitors a surrounding environment of the vehicle, and the transition instruction is an instruction signal based on a result of the monitoring by the monitoring apparatus (transition will be allowed if certain detected environmental conditions are met; Cullinane at 0064).

	Regarding claim 5, as best understood, Cullinane discloses wherein the in-vehicle apparatus includes a detecting apparatus that detects a driving operation by an occupant, and the transition instruction is an instruction signal based on a result of the detecting by the detecting 

Regarding claim 6, as best understood, Cullinane discloses wherein a number of the control modes is at least three, the pre-registered detail indicates a permissive condition for transitioning from each of the at least three control modes to other control modes (multiple modes between manual and autonomous mode and transitioning conditions; Cullinane at 0002, 0096).

Regarding claim 7, as best understood, Cullinane discloses wherein the permissive condition includes whether or not it is possible to transition from one of the at least three control modes to another control mode (multiple modes between manual and autonomous mode and transitioning conditions; Cullinane at 0002, 0096).

Regarding claim 10, as best understood, Cullinane discloses wherein the plurality of control modes include a first mode of performing driving assistance in which monitoring is required of the driver, and a second mode of performing driving assistance in which monitoring is not required of the driver, and the permissive condition includes a condition for determining whether or not it is possible to transition from the second mode to the first mode (e.g. transitioning between manual and autonomous driving; Cullinane at 0062-0066).




Regarding claim 13, as best understood and in addition to that which is cited for claim 1, Cullinane discloses a recording unit configured to, when the transition scheme of the control mode indicated by the transition instruction does not have the predetermined detail, make a record indicating that the transition scheme of the control mode indicated by the transition instruction does not have the predetermined detail (computer stores and ranks each detail needed for transition; Cullinane at 0060).

Prior Art
4.	None of the prior art cited could anticipate, or be combined to render obvious claim 12. Upon resolution of the above cited issues, the claim 12 will be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        01 December 2021